DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-6 and 8-10 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 1, including every structural element recited in the claims.  Specifically, prior art of record does not teach or disclose the following:  “An oil tank filling system for filling an oil tank of a gas turbine engine, the system comprises: an oil tank located within a core of the engine; an engine oil filling port located on a bifurcation below the core of the engine; and an oil tank filling pipe that leads from the engine oil filling port to a tank filling port on the oil tank; wherein the engine oil filling port is detachably connectable to an off-engine oil pump that when connected to the engine oil filling port and supplied with oil pumps oil into the engine oil filling port and through the oil tank filling pipe to the tank filling port to fill the oil tank.”
None of the references of the prior art teach or suggest the elements of the lubrication system as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the system in the manner required by the claims.
Claim 7 is patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 7, including every method step and associated structural element recited in the claims.  Specifically, prior art of record does not teach or disclose the following:  “A method of filling an oil tank of a gas turbine engine that is located within a core of the engine, the method comprising the steps of: connecting an off-engine oil pump to an engine oil filling port located on a bifurcation below the core of the engine; and pumping oil from the off-engine oil pump into the engine oil filling port and through an oil tank filling pipe that leads from the engine oil filling port to a tank filling port on the oil tank that is located within the core of the engine.”
None of the references of the prior art teach or suggest the elements of the lubrication method as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the method in the manner required by the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956.  The examiner can normally be reached on 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654